J-A13044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                    Appellee            :
                                        :
              v.                        :
                                        :
 HAKIM MOORE                            :
                                        :
                    Appellant           :       No. 1657 EDA 2021

            Appeal from the PCRA Order Entered August 6, 2021
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0010177-2016


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                          FILED AUGUST 15, 2022

      Appellant, Hakim Moore, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

pursuant to the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

      The PCRA court set forth some of the relevant facts and procedural

history of this appeal as follows:

         On October 13, 2016, Philadelphia police officers observed
         Appellant standing outside a deli located on the corner of
         the 1600 block of West Susquehanna Avenue. The officers
         testified at a suppression hearing that the location was a
         high crime area and that Appellant “bladed” his body away
         from the officers and reached for his waistband. They then
         observed Appellant enter the store and pretend to make a
         purchase. Based upon their training and experience, the
         officers stopped and arrested Appellant who was carrying a
         firearm secreted in his waistband.

         Appellant’s suppression motion was denied and Appellant
J-A13044-22


          waived his right to [be] tried by a jury. At the conclusion of
          a bench trial, Appellant was found guilty of violating sections
          6105, 6106, and 6108 of the Uniform Firearms Act (18 Pa.
          C.S. §§ 6105, 6106, and 6108).

          The [c]ourt ordered a Pre-Sentence Report and the
          attorneys submitted sentencing memorand[a].          At the
          sentencing hearing on June 19, 2017, in addition to
          reviewing background information from the Pre-Sentence
          Report, the [c]ourt noted that Appellant had a very high
          guideline sentencing range due to his prior record score
          which was a “Revok” (the guideline range was 120 months
          to the statutory maximum, plus or minus 12 months).
          Furthermore, Appellant was on state parole at the time of
          the current offense due to a conviction for a gunpoint
          robbery home invasion. The Commonwealth presented
          testimony from Appellant’s state parole agent, and
          Appellant exercised his right to allocution.           Upon
          consideration of the aforesaid, as well as the Pre-Sentence
          Report, the [c]ourt sentenced Appellant to an aggregate
          term of 9½ to 19 years of incarceration.

(PCRA Court Opinion, filed 9/22/21, at 2-3) (internal quotation marks and

citations omitted).

       This Court affirmed the judgment of sentence on March 20, 2019,1 and

our Supreme Court denied allowance of appeal on September 4, 2019. See

Commonwealth v. Moore, 215 A.3d 658 (Pa.Super. 2019) (unpublished

memorandum), appeal denied, 655 Pa. 199, 217 A.3d 795 (2019).

       On May 1, 2020, Appellant timely filed a PCRA petition pro se. The court

subsequently appointed counsel, who filed an amended PCRA petition on

October 23, 2020. In the petition, Appellant claimed prior appellate counsel


____________________________________________


1 The sole issue raised on direct appeal challenged a pre-trial denial of
Appellant’s motion to suppress.

                                           -2-
J-A13044-22


(“appellate counsel”) was ineffective on direct appeal by abandoning a

challenge to the discretionary aspects of sentencing. On April 12, 2021, the

court held a PCRA hearing. At the hearing, appellate counsel testified, inter

alia, that she did not challenge the discretionary aspects of sentencing on

direct appeal because she believed that issue would not prevail. Appellate

counsel stated she believed Appellant would be more likely to succeed by

challenging the denial of his suppression motion.

      The court denied PCRA relief on August 6, 2021. Appellant timely filed

a notice of appeal on August 11, 2021. On August 23, 2021, the court ordered

Appellant to file a concise statement of errors on appeal pursuant to Pa.R.A.P.

1925(b). Appellant complied on September 6, 2021.

      Appellant raises one issue for our review:

         Whether the [PCRA] court erred in dismissing the Post-
         Conviction Relief Act petition claiming ineffective assistance
         of counsel for failure to file a direct appeal from the denial
         of Appellant’s post sentence motion.

(Appellant’s Brief at 7).

      Appellant argues appellate counsel was ineffective by failing to challenge

the discretionary aspects of his sentence on direct appeal. Appellant asserts

he expressly requested appellate counsel to raise a sentencing claim on direct

appeal, but counsel disregarded his request. Appellant claims the trial court

imposed an unduly harsh sentence. Appellant insists the court should have

sentenced Appellant concurrently, instead of consecutively. Appellant submits

that he “does not have the horrendous record that the prosecution stated he

                                     -3-
J-A13044-22


had. Appellant only has three prior convictions, with only one of them being

a felony.” (Id. at 14). Appellant emphasizes that he waived his right to a

jury trial, accepted full responsibility for possessing the gun, and was not using

the gun for criminal purposes. Appellant also highlights that he is a new father

to a baby with special needs whom he wants to support. Appellant contends

the trial court failed to adequately consider these mitigating factors. Appellant

suggests he had a meritorious sentencing issue on direct appeal. Appellant

concludes appellate counsel was ineffective, and this Court must vacate the

order denying PCRA relief and remand for further proceedings. We disagree.

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record supports the court’s determination and whether

the court’s decision is free of legal error. Commonwealth v. H. Ford, 947

A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d 319

(2008). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We give no such deference, however, to the court’s legal conclusions.

Commonwealth v. J. Ford, 44 A.3d 1190 (Pa.Super. 2012). If the record

supports a post-conviction court’s credibility determination, it is binding on

the appellate court. Commonwealth v. Dennis, 609 Pa. 442, 17 A.3d 297

(2011).

      The   law   presumes    counsel    has   rendered    effective   assistance.


                                      -4-
J-A13044-22


Commonwealth v. Gonzalez, 858 A.2d 1219 (Pa.Super. 2004), appeal

denied, 582 Pa. 695, 871 A.2d 189 (2005). In general, to prevail on a claim

of ineffective assistance of counsel, a petitioner must show, by a

preponderance of the evidence, ineffective assistance of counsel which, in the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place. Commonwealth v. Turetsky, 925 A.2d 876 (Pa.Super. 2007), appeal

denied, 596 Pa. 707, 940 A.2d 365 (2007). The petitioner must demonstrate:

(1) the underlying claim has arguable merit; (2) counsel lacked a reasonable

strategic basis for her action or inaction; and (3) but for the errors and

omissions of counsel, there is a reasonable probability that the outcome of the

proceedings would have been different. Id. at 880. “The petitioner bears the

burden of proving all three prongs of the test.” Id.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

      “Once this threshold is met we apply the ‘reasonable basis’ test to

determine whether counsel’s chosen course was designed to effectuate [her]

client’s interests. If we conclude that the particular course chosen by counsel


                                     -5-
J-A13044-22


had some reasonable basis, our inquiry ceases and counsel’s assistance is

deemed effective.”   Pierce, supra at 524, 645 A.2d at 194-95 (internal

citations omitted). Importantly:

        [W]e do not question whether there were other more logical
        courses of action which counsel could have pursued; rather,
        we must examine whether counsel’s decisions had any
        reasonable basis. We will conclude that counsel’s chosen
        strategy lacked a reasonable basis only if [a]ppellant proves
        that an alternative not chosen offered a potential for success
        substantially greater than the course actually pursued.

Commonwealth v. Chmiel, 612 Pa. 333, 361-62, 30 A.3d 1111, 1127

(2011) (internal citations and quotation marks omitted).

        Prejudice is established when [an appellant] demonstrates
        that counsel’s chosen course of action had an adverse effect
        on the outcome of the proceedings. The [appellant] must
        show that there is a reasonable probability that, but for
        counsel’s unprofessional errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome. [A] “criminal [appellant] alleging prejudice must
        show that counsel’s errors were so serious as to deprive the
        defendant of a fair trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

     Further, “challenges to the discretionary aspects of sentencing do not

entitle an appellant to an appeal as of right.” Commonwealth v. Phillips,

946 A.2d 103, 112 (Pa.Super. 2008), cert. denied, 556 U.S. 1264, 129 S.Ct.

2450, 174 L.Ed.2d 240 (2009). Prior to reaching the merits of a discretionary

sentencing issue:

        [W]e conduct a four-part analysis to determine: (1) whether

                                    -6-
J-A13044-22


          appellant has filed a timely notice of appeal, see Pa.R.A.P
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s
          brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
          there is a substantial question that the sentence appealed
          from is not appropriate under the Sentencing Code, 42
          Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (quoting Commonwealth v.

Hyland, 875 A.2d 1175, 1183 (Pa.Super. 2005)).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”      Commonwealth v. Anderson, 830

A.2d 1013, 1018 (Pa.Super. 2003). “A substantial question exists only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa.Super. 2015)

(en banc) (quoting Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa.Super.

2011)).

          [A] defendant may raise a substantial question where he
          receives consecutive sentences within the guideline ranges
          if the case involves circumstances where the application of
          the guidelines would be clearly unreasonable, resulting in an
          excessive sentence; however, a bald claim of excessiveness
          due to the consecutive nature of a sentence will not raise a
          substantial question.

Commonwealth v. Swope, 123 A.3d 333, 338-39 (Pa.Super. 2015)

(emphasis in original).     “[T]his Court has recognized the imposition of

                                      -7-
J-A13044-22


consecutive, rather than concurrent, sentences may raise a substantial

question in only the most extreme circumstances, such as where the

aggregate sentence is unduly harsh, considering the nature of the crimes and

the length of imprisonment.” Commonwealth v. Austin, 66 A.3d 798, 808

(Pa.Super.   2013)   (internal   citations   and   quotation   marks   omitted).

Additionally, “[t]his Court has held on numerous occasions that a claim of

inadequate consideration of mitigating factors does not raise a substantial

question for our review.”   Commonwealth v. Disalvo, 70 A.3d 900, 903

(Pa.Super. 2013).

     Instantly, appellate counsel testified at the PCRA hearing that she did

not pursue a sentencing issue on direct appeal because she did not believe it

would succeed. Specifically, appellate counsel stated:

        The guidelines had called for 10 to 20 years based on
        [Appellant’s] prior record score and the offense. And the
        guidelines were 10 to 20. He received a guideline sentence
        of nine-and-a-half [years] to [nineteen years,] which is still
        a substantial sentence[,] but it was a guideline sentence.
        So what I would have had to [have] shown under the law is
        that the sentence was clearly unreasonable.             And
        unfortunately, when I read the sentencing notes, they did
        not put [Appellant] in a good light at all in my opinion….
        [T]here was no chance that I was going to win that given
        that the standard is abuse of discretion. And it was my
        belief to go with just the suppression motion.

(N.T. PCRA Hearing, 4/12/21, at 7). Appellate counsel further elaborated:

        The facts of his prior contact with the law were not good….
        And the state parole agent said he didn’t do well at all while
        on state parole. So I was not going to, you know, on appeal
        raise that and then have all that laid out in the
        Commonwealth’s brief when we had no chance of winning

                                      -8-
J-A13044-22


         that issue.

(Id. at 8).   The court found appellate counsel’s testimony credible, and

decided appellate counsel had a reasonable basis for declining to pursue the

sentencing claim on appeal.

      The record supports the PCRA court’s credibility determination in favor

of appellate counsel. See Dennis, supra. Further, we agree that appellate

counsel had a reasonable basis for failing to raise a discretionary sentencing

issue on direct appeal under the facts of this case. Here, Appellant had a prior

conviction relating to perpetrating a home invasion where he broke into a

house with an assault rifle and held the occupants hostage while robbing the

home.    (See N.T. Sentencing Transcript, 6/19/17, at 5-6).          Moreover,

Appellant’s parole agent testified at sentencing that Appellant was non-

compliant with the conditions of his parole and exhibited combative behavior

when interacting with corrections staff. (See id. at 11-12). Although the

court imposed consecutive sentences, the sentences were still within the

guideline range. On this record, Appellant’s bald assertion of excessiveness

would not have presented a substantial question warranting appellate review.

See Swope, supra. Likewise, Appellant’s claim that the trial court failed to

consider mitigating factors would not have raised a substantial question on

direct appeal. See Disalvo, supra. Therefore, appellate counsel’s decision

not to challenge the discretionary aspects of sentencing on appeal was

reasonable. See Pierce, supra. Appellate counsel cannot be ineffective for


                                     -9-
J-A13044-22


failing to raise a meritless claim.     See Poplawski, supra.   The record

supports the court’s denial of PCRA relief. See H. Ford, supra. Accordingly,

we affirm.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2022




                                      - 10 -